Title: To James Madison from Thomas L. McKenney, 20 March 1824
From: McKenney, Thomas L.
To: Madison, James


        
          Sir,
          Weston Heights of Geo: Town March 20th. 1824
        
        I was honored, in 1816, by an expression of your confidence. You gave in charge to me the very responsible duties of Superintending the U. S. In. Trade, with the Indian Tribes. To those duties I superadded other voluntary exertions in behalf of their Civilization. The system to which the Trade was confined, I soon discovered to be too feeble to sustain itself against the active interests of the private Traders. Unrestrain’d in their intercourse they kept the power over the Indians, and over their property of Furs &c by means of ardent Spirits, which were by law—and very properly—excluded from their intercourse with the Government Factories. I thought it my duty to propose remedies for what I considered to be, evils; & I suggested to the Congress, from time to time, on calls made upon me by the Committees, such checks as appeared to me to be the most likely to overcome the private influence. Those who were concerned as companies, & private traders became alarmed, and a resolve was adopted to move upon the system, thro’ the Congress, and abolish it. It was carried. This was all in opposition to what the reflecting parts of the community, deemed to be just & sound policy, & especially those who had indulged the feelings of Humanity & Justice towards our Indians, and those who knew how bloody the track had been, from the landing of our Fathers at Plymouth & Jamestown, of those who hold personal and interested intercourse with the Indians. But it was a powerful array of interest, working a Capital of at least two millions, and spread over all our Northern & western regions: The impulse from such a combination was resistless.
        But my object is to remark upon the attacks which it was thought proper to make upon me; and upon the fashionable, tho’ cant cry of “corruption,” in order the more effectually to carry this measure; & then to refer you to the accompanying paper, shewing the issue of that very responsible &

delicate agency. This is due to you as my first patron, and also to my own feelings, in their relation to the obligations under which the expression of your confidence in the trust confided to me, laid me.
        It certainly affords me very sincere pleasure to be able, after all the noise & bustle which have been kept going on this Indian subject, to point to its close in the manner in which I now do; and if it shall tend further to confirm your good opinions of me, it will be additionally grateful to me.
        I am again entrusted with a Government trust. I have had assigned to me, in subordination to the Scy. of War, the Indian bureau, (a new arrangement) which takes in all that relates to our intercourse with these people. I feel, therefore, that I have in the person of him who has been kind enough to call me to those duties another friend, whom I recognize as my Second patron. In the execution of my new duties, I shall not be exposed to the war which interest wages upon all who lie in its way; and I am not therefore likely to be scorched by the fires which avarice so industriously kindled around the system entrusted to me, by you. Present me very particularly to Mrs Madison, & tender to her the expression of my sincere regards; and accept for yourself, Sir, the undiminished respect & gratitude with which I have the honor to be Yr Mo. Ob. Sert.
        
          Tho. L. McKenney
        
      